Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is responsive to RCE filed on 10/13/2021.
Claims 1-8 and 16-27 are pending.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 16-27 are rejected under 35 U.S.C. 103 as being unpatentable over Levenshteyn et al. (US Publication No. 2010/0095373) and in view of McMullen et al. (US Publication No. 2007/0113187) and further in view of Fan et al. (US 2016/0266896)

As to claim 1, Levenshteyn teaches a method, comprising: 
storing, by the computer system, subscription information indicating a user that is a developer for a particular application package [Levenshteyn, pars. 0017, 0031, 0037 and 0107- 0111 wherein the creator/owner/customer is the developer which can edit parts; creators of composite services can distribute the definitions of their services, while still being able to control what can be done with these definitions such as customers can’t read certain parts of definitions, edit certain parts of definition, execute certain parts of definitions or can executed them only in a limited way], and one or more users, different from the developer,  that are subscribers for the particular application package [Levenshteyn, pars. 0108-0111 wherein customers are subscribers which cannot edit parts]; 
storing, by the computer system, lock data for the particular application package that indicates permissions to edit individual ones of a plurality of application components for the particular application package [Levenshteyn, par. 0056 wherein the properties component contains a collection of components describing the level of access one can have over the component stated with the identifier e.g.; the level of access is permission to edit; pars. 0017, 0031, 0037 and 0108-0111], wherein the lock data specifies a first group of non-subscriber-editable components that includes a fist application component [Levenshteyn, par. 0031 wherein the access control manager either disallows editing of artifact, allows only for use of certain program language constructs in regard to an artifact, allows only certain parameters in regard to an artifact or allows or disallows execution of at least an part of an artifact based on the artifact’s subscription level or SLA; pars. 0017, 0031, 0037 and 0108-0111], and wherein the lock data specifies a second group of subscriber-editable component that includes a second application component [Levenshteyn, par. 0031 wherein the access control manager either disallows editing of  an artifact, allows only for modification of certain parts of an artifact, allows only for use of certain program language constructs in regard to an artifact, allows only certain parameters in regard to an artifact, or allow or disallows execution of at least an part  of an artifact based on the artifacts subscription level or SLA; pars. 0017, 0031, 0037 and 0108-0111];
based on the lock data: 
permitting, by the computer system, the developer to edit the at least one application component of the particular application package [Levenshteyn, par. 0031 wherein the access control manager either disallows editing of artifact, allows only for use of certain program language constructs in regard to an artifact, allows only certain parameters in regard to an artifact or allows or disallows execution of at least an part of an artifact based on the artifact’s subscription level or SLA; see also pars. 0017, 0031, 0037 and 0108-0111, 0116]; 
denying requests from the one or more users to edit the at least one application component [Levenshteyn, par. 0031; see also par. 0116 wherein the type 
accepting requests from the subscribers to edit the second application component [Levenshteyn, par. 0031; see also par. 0116 wherein the type of access can be read, write, create or delete and is accompanied by grant or deny; see also pars. 0017, 0031, 0037 and 0108-0111, 0116];
Levenshteyn does not explicitly disclose storing edit information and provide the edit information to developer; however, in an analogous art of System and Method for Providing Security in a Communities Framework, McMullen teaches:
operating, by a computer system, a server-based application workspace [McMullen, par. 0056]; 
storing, by the computer system, edit information in a database indicating subscriber edits to the second application component [McMullen, par. 0077, 0177 and 0197 wherein a member can be provided with the ability to set an expiration time (time_out_value) for a given collaboration resource announcement]; and
providing, by the computer system, the edit information to the developer [McMullen, par. 0177 wherein a user can be allowed to create menu items and add them to the existing menu of that resource.  A developer can create a new menu item call set_time_out_value and add it to the resource announcement. A member can be provided with the ability to set an expiration time (time_out_value) for a given collaboration resource announcement].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings since Levenshteyn and McMullen are in the same field of endeavor such as software development to provide method and system which managing access right in an IDE with user edit information.

edit information indicating differences in the second application component before and after the edit; however, in an analogous art of System and Method for Providing Security in a Communities Framework, 
Fan teaches:
edit information indicating differences in the second application component before and after the edits ([0022], see track and store source code edits or changes made…changeset object, appears to disclose chanesset as indicating differences before and after the edits.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of since Levenshteyn/McMullen and Fan are in the same field of endeavor such as software development to provide method and system which  IDE with user edit to track and store and review edits for accuracy and completeness as suggested by Fan ([0023])

As to claim 2, Levenshteyn / McMullen/Fan teach the method of claim 1, wherein the lock data applies to all application components for the particular application package [Levenshteyn, par. 0056; see also pars. 0017, 0031, 0037 and 0108-0111, 0116]. As to claim 3, Levenshteyn / McMullen/Fan teach the method of claim 1, wherein the lock data is for a first application component of the particular application package [McMullen, par. 0079, 0082, 0084-0086], and wherein additional lock data specifies that a second application component of the particular application package is editable by both the developer and the one or more users [McMullen, par. 0079, 0082, 0084-0086].  Further see Levenshteyn, par. Abstract, pars. 0011-0013, 0017, 0031, 0037 and 0108-0111, 0116.the method of claim 1, wherein the lock data is specified by the developer at a release of the particular application package to the server-based application workspace [McMullen, pars. 0111-0113]. As to claim 5, Levenshteyn / McMullen/Fan teach the method of claim 1, wherein second lock data for a different application package indicates that all application components of the different application package are editable by subscribers to the different application package [McMullen, par. 0119-0120].  Further see Levenshteyn, par. Abstract, pars. 0011-0013, 0017, 0031, 0037 and 0108-0111, 0116.As to claim 6, Levenshteyn / McMullen/Fan teach the method of claim 5, further comprising: 
storing, by the computer system, edit information in a database indicating subscriber edits to application components of the different application package [McMullen, par. 0079, 0082, 0084-0086, 0177]; and 
providing, by the computer system, the edit information to a developer of the different application package [McMullen, par. 0079, 0082, 0084-0086, 0177].  Further see Levenshteyn, par. Abstract, pars. 0011-0013, 0017, 0031, 0037 and 0108-0111, 0116.As to claim 7, L Levenshteyn / McMullen/Fan teach the method of claim 5, further comprising: 
overwriting, by the computer system, any subscriber edits to application components of the different application package during a subsequent developer upgrade of the different application package [McMullen, pars. 0078-0079]. the method of claim 5, further comprising: 
detecting, by the computer system, a conflict between a subscriber edit and a developer edit to an application component of the different application package [Levenshteyn, par. 0017-0018, 0037]; See further [McMullen, pars. 0078-0079].
 and 
in response to the detecting, the developer edit overwriting, by the computer system, the subscriber edit with the developer edit [Levenshteyn, par. 0017-0018, 0037].  See further [McMullen, pars. 0078-0079].

As to claim 16, Levenshteyn teaches a method, comprising: 
installing, by the computer system, application components for a particular application package into the server-based application workspace, wherein the particular application package specifies a plurality of application components [Levenshteyn, par. 0056 wherein the properties component contains a collection of components describing the level of access one can have over the component stated with the identifier e.g.; the level of access is permission to edit];
storing, by the computer system, first and second permission values for respective first and second application components of the plurality of application components that indicate that the first application component is accessible by other application packages [Levenshteyn, par. 0037 wherein there is the step of accessing a part of each artifact based on artifact policies in the database.  The artifact preferably includes at least one of an application skeleton, BPEL, workflow definition, source code, an indicator of describing actions or a structured document.  The access control manager either disallowing editing of artifact, allowing only for modification certain parts of an artifact, allowing only for use of certain language constructs in regard to an artifact, allowing only certain parameters in regard  and that the second application component is not accessible by other application packages [Levenshteyn, par. 0039 wherein the controlling of the actions performed on an artifact or groups thereof by software, service and composite service creation and execution environments.  The control is achieved by defining and enforcing access control data associated with artifacts. Use of the artifact individually or as part of a group is prohibited if not all the conditions defined by the access control data are fulfilled; par. 0041, attributes or parts of the artifact or interactions between artifacts that are not accessible to the developer according to the access control data may be displayed in a different way; see also pars. 0046-0049 wherein disallow editing, allow only for modification of certain parts of skeletons, allow only for use of certain language constructs or only with certain parameters, allow/disallow execution of the whole skeleton or some parts of it based on the subscription level]; 
storing, by the computer system, subscription information indicating a user that is a developer for the particular application package [Levenshteyn, pars. 0017, 0031, 0037 and 0107- 0111 wherein the creator/owner is the developer; creators of composite services can distribute the definitions of their services, while still being able to control what can be done with these definitions such as customers can’t read certain parts of definitions, edit certain parts of definition, execute certain parts of definitions or can executed them only in a limited way], and one or more users that are subscribers for the particular application package [Levenshteyn, pars. 0108-0111 wherein customers are subscribers]; and 
storing, by the computer system, lock data for the particular application package that indicates user permissions to edit at least one application component for the particular application package [Levenshteyn, par. 0031 wherein the access control manager either disallows editing of artifact, allows only for use of certain program language constructs in regard to an artifact, allows only certain parameters in regard to an artifact or allows or disallows execution of at least an part of an artifact based on the artifact’s subscription level or SLA; see , wherein the user permissions for a given user are based upon whether the subscription information indicates that the given user is a developer [Levenshteyn, pars. 0017, 0031, 0037 and 0107- 0111 wherein the creator/owner is the developer; creators of composite services can distribute the definitions of their services, while still being able to control what can be done with these definitions such as customers can’t read certain parts of definitions, edit certain parts of definition, execute certain parts of definitions or can executed them only in a limited way] or a subscriber [Levenshteyn, pars. 0108-0111 wherein customers are subscribers];
allowing a user identified as a subscriber to edit a particular application component [Levenshteyn, par. 0031 wherein the access control manager either disallows editing of artifact, allows only for use of certain program language constructs in regard to an artifact, allows only certain parameters in regard to an artifact or allows or disallows execution of at least an part of an artifact based on the artifact’s subscription level or SLA; see also par. 0116] See further Levenshteyn, par. Abstract, pars. 0011-0013, 0017, 0031, 0037 and 0108-0111, 0116;
Levenshteyn does not explicitly disclose storing edit information and provide the edit information to developer; however, in an analogous art of System and Method for Providing Security in a Communities Framework, McMullen teaches:
operating, by a computer system, a server-based application workspace [McMullen, par. 0056]; 
installing, by the computer system, application components for a particular application package into the server-based application workspace [McMullen, par. 0056], wherein the particular application package specifies a plurality of application components;
storing, by the computer system, edit information in a database indicating subscriber edits to the particular application component [McMullen, par. 0077, 0177 and ; and
providing, by the computer system, the edit information to the developer [McMullen, par. 0177 wherein a user can be allowed to create menu items and add them to the existing menu of that resource.  A developer can create a new menu item call set_time_out_value and add it to the resource announcement. A member can be provided with the ability to set an expiration time (time_out_value) for a given collaboration resource announcement].
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings since Levenshteyn and McMullen are in the same field of endeavor such as software development to provide method and system which managing access right in an IDE with user edit information.
Levenshteyn/McLullen does not explicitly disclose edit information indicating differences in the second application component before and after the edit; however, in an analogous art of System and Method for Providing Security in a Communities Framework, 
Fan teaches:
edit information indicating differences in the second application component before and after the edits ([0022], see track and store source code edits or changes made…changeset object, appears to disclose chanesset as indicating differences before and after the edits.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of since Levenshteyn/McMullen and Fan are in the same field of endeavor such as software development to provide method and system which  IDE with user edit to track and store and review edits for accuracy and completeness as suggested by Fan ([0023])


As to claim 17, Levenshteyn / McMullen/Fan teach the method of claim 16, wherein the lock data applies to all application components for the particular application package [Levenshteyn, par. 0056]; Levenshteyn, par. Abstract, pars. 0011-0013, 0017, 0031, 0037 and 0108-0111, 0116.. As to claim 18, Levenshteyn / McMullen/Fan teach the method of claim 16, further comprising: 
based on the lock data [Levenshteyn, par. 0056]: 
permitting, by the computer system, the developer to edit the at least one application component of the particular application package [Levenshteyn, par. 0031 wherein the access control manager either disallows editing of artifact, allows only for use of certain program language constructs in regard to an artifact, allows only certain parameters in regard to an artifact or allows or disallows execution of at least an part of an artifact based on the artifact’s subscription level or SLA; see also par. 0116]; Levenshteyn, par. Abstract, pars. 0011-0013, 0017, 0031, 0037 and 0108-0111, 0116; and 
denying requests from the one or more users to edit the at least one application component [Levenshteyn, par. 0031; see also par. 0116 wherein the type of access can be read, write, create or delete and is accompanied by grant or deny] Levenshteyn, par. Abstract, pars. 0011-0013, 0017, 0031, 0037 and 0108-0111, 0116.. 
As to claim 19, Levenshteyn / McMullen/Fan teach the method of claim 16, further comprising executing, by the computer system in the server-based application workspace, application components for a different application package, wherein the executing includes an attempted access to the first application component of the particular application package by an application component of the different application package [McMullen, par. 0119; see further McMullen, par. 0079, 0082, 0084-0086, 0177]; 
permitting, by the computer system, access to the first application component of the particular application package by the different application package, wherein the permitting is based on the first permission value [McMullen, par. 0080; see further McMullen, par. 0079, 0082, 0084-0086, 0177]; and 
blocking, by the computer system, access to the second application component of the particular application package by the different application package, wherein the permitting is based on the second permission value [Levenshteyn, par. 0039 wherein the controlling of the actions performed on an artifact or groups thereof by software, service and composite service creation and execution environments.  The control is achieved by defining and enforcing access control data associated with artifacts. Use of the artifact individually or as part of a group is prohibited if not all the conditions defined by the access control data are fulfilled; par. 0041, attributes or parts of the artifact or interactions between artifacts that are not accessible to the developer according to the access control data may be displayed in a different way; see also pars. 0046-0049 wherein disallow editing, allow only for modification of certain parts of skeletons, allow only for use of certain language constructs or only with certain parameters, allow/disallow execution of the whole skeleton or some parts of it based on the subscription level; Levenshteyn, par. Abstract, pars. 0011-0013, 0017, 0031, 0037 and 0108-0111, 0116]. As to claim 20, Levenshteyn / McMullen/Fan teach the method of claim 19, wherein second lock data for the different application package indicates that all application components of the different application package are editable by subscribers to the different application package [McMullen, par. 0119; see further McMullen, par. 0079, 0082, 0084-0086, 0177].

As to claim 21, Levenshteyn teaches a non-transitory computer-readable medium having instructions stored thereon that are executable by a computer system to perform operations comprising:
identifying a user that is a developer for a particular application package [Levenshteyn, pars. 0017, 0031, 0037 and 0107- 0111 wherein the creator/owner is the developer; creators of composite services can distribute the definitions of their services, while still being able to control what can be done with these definitions such as customers can’t read certain parts of definitions, edit certain parts of definition, execute certain parts of definitions or can executed them only in a limited way], and a set of users that are subscribers for the particular application package [Levenshteyn, pars. 0108-0111 wherein customers are subscribers; see further Levenshteyn, par. Abstract, pars. 0011-0013, 0017, 0031, 0037 and 0108-0111, 0116];
storing lock data for the particular application package [Levenshteyn, par. 0056 wherein the properties component contains a collection of components describing the level of access one can have over the component stated with the identifier e.g.; the level of access is permission to edit; see further Levenshteyn, par. Abstract, pars. 0011-0013, 0017, 0031, 0037 and 0108-0111, 0116], wherein the lock data indicates respective permissions for developers [Levenshteyn, pars. 0017, 0031, 0037 and 0107- 0111 wherein the creator/owner is the developer; creators of composite services can distribute the definitions of their services, while still being able to control what can be done with these definitions such as customers can’t read certain parts of definitions, edit certain parts of definition, execute certain parts of definitions or can executed them only in a limited way] and subscribers that are different from the developers to edit at least a first and second application component of a plurality of application components specified by the particular application package [Levenshteyn, par. 0031 wherein the access control manager either disallows editing of  an ; and
based on the lock data:
permitting the developer to edit all of the application components of the particular application package [Levenshteyn, par. 0031 wherein the access control manager either disallows editing of artifact, allows only for use of certain program language constructs in regard to an artifact, allows only certain parameters in regard to an artifact or allows or disallows execution of at least an part of an artifact based on the artifact’s subscription level or SLA; see further Levenshteyn, par. Abstract, pars. 0011-0013, 0017, 0031, 0037 and 0108-0111, 0116]; 
accepting requests from the subscribers to edit the second application component [Levenshteyn, see par. 0031 and 0116 wherein the type of access can be read, write, create or delete and is accompanied by grant or deny; see further Levenshteyn, par. Abstract, pars. 0011-0013, 0017, 0031, 0037 and 0108-0111, 0116];
Levenshteyn does not explicitly disclose storing edit information and provide the edit information to developer; however, in an analogous art of System and Method for Providing Security in a Communities Framework, McMullen teaches:
operating a server-based application workspace [McMullen, par. 0056];
storing edit information in a database indicating subscriber edits to the second application component [McMullen, par. 0077, 0177 and 0197 wherein a member can be provided with the ability to set an expiration time (time_out_value) for a given collaboration resource announcement]; and
providing, by the computer system, the edit information to the developer [McMullen, par. 0177 wherein a user can be allowed to create menu items and add them to the existing menu of that resource.  A developer can create a new menu item call set_time_out_value and add it to the resource announcement. A member can be provided with the ability to set an expiration time (time_out_value) for a given collaboration resource announcement].
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings since Levenshteyn and McMullen are in the same field of endeavor such as software development to provide method and system which managing access right in an IDE with user edit information.
Levenshteyn/McLullen does not explicitly disclose edit information indicating differences in the second application component before and after the edit; however, in an analogous art of System and Method for Providing Security in a Communities Framework, 
Fan teaches:
edit information indicating differences in the second application component before and after the edits ([0022], see track and store source code edits or changes made…changeset object, appears to disclose chanesset as indicating differences before and after the edits.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of since Levenshteyn/McMullen and Fan are in the same field of endeavor such as software development to provide method and system which  IDE with user edit to track and store and review edits for accuracy and completeness as suggested by Fan ([0023])


the non-transitory computer-readable medium of claim 21, wherein the lock data is for a first application component of the particular application package [McMullen, par. 0079; see further McMullen, par. 0079, 0082, 0084-0086, 0177], and wherein additional lock data specifies that a second application component of the particular application package is editable by both the developer and the set of users [McMullen, par. 0079; see further McMullen, par. 0079, 0082, 0084-0086, 0177]. See further Levenshteyn, par. Abstract, pars. 0011-0013, 0017, 0031, 0037 and 0108-0111, 0116. 

As to claim 23, Levenshteyn / McMullen/Fan teach the non-transitory computer-readable medium of claim 21, wherein the lock data is specified by the developer at a release of the particular application package to the server-based application workspace [McMullen, pars. 0111-0112; see further McMullen, par. 0079, 0082, 0084-0086, 0177].

As to claim 24, Levenshteyn / McMullen/Fan teach the non-transitory computer-readable medium of claim 21, wherein second lock data for a different application package indicates that all application components of the different application package are editable by subscribers to the different application package [McMullen, par. 0119; see further McMullen, par. 0079, 0082, 0084-0086, 0177].

As to claim 25, Levenshteyn / McMullen/Fan teach the non-transitory computer-readable medium of claim 21, further comprising:
overwriting any subscriber edits to the second application component during a subsequent developer upgrade of the particular application package [McMullen, pars. 0078-0079; see further McMullen, par. 0079, 0082, 0084-0086, 0177].

the non-transitory computer-readable medium of claim 21, further comprising:
detecting a conflict between a subscriber edit and a developer edit to the second application component [Levenshteyn, par. 0017-0018, 0037]; and
in response to the detecting, overwriting the subscriber edit with the developer edit [Levenshteyn, par. 0017-0018, 0037].

As to claim 27, Levenshteyn / McMullen/Fan teach the non-transitory computer-readable medium of claim 21, further comprising storing respective first and second permission values for the first and second application components of the plurality of application components [Levenshteyn, par. 0037 wherein there is the step of accessing a part of each artifact based on artifact policies in the database.  The artifact preferably includes at least one of an application skeleton, BPEL, workflow definition, source code, an indicator of describing actions or a structured document.  The access control manager either disallowing editing of artifact, allowing only for modification certain parts of an artifact, allowing only for use of certain language constructs in regard to an artifact, allowing only certain parameters in regard to an artifact or allowing or disallowing execution of at least a part of an artifact based on the subscription level], wherein the first and second permission values indicate that the first application component is accessible by other application packages and that the second application component is not accessible by other application packages [Levenshteyn, par. 0039 wherein the controlling of the actions performed on an artifact or groups thereof by software, service and composite service creation and execution environments.  The control is achieved by defining and enforcing access control data associated with artifacts. Use of the artifact individually or as part of a group is prohibited if not all the conditions defined by the access control data are fulfilled; par. 0041, attributes or parts of the artifact or interactions between artifacts that are not accessible to the developer according to the access control data .

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHILIP WANG/Primary Examiner, Art Unit 2199